Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 5/6/2022 has been entered
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-14, 16-17, and 19 are rejected under 35 U.S.C 103 as being unpatentable over “R1-1909287, 3GPP TSG-RAN WG1 #98, Prague, Czech Republic, 30 August 2019, Qualcomm, Fast SCG and SCell Activation” (hereinafter as “R1-1909287”)  in view of “R1-1901298, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, Taiwan, 25 January 2019, MediaTek Inc, Adaptation Designs for NR UE Power Saving” (hereinafter as “R1-1901298”).

Regarding Claim 1, “R1-1909287” teaches a method comprising: 
receiving, by a wireless device, indications comprising (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI): 
a wake-up indication indicating downlink control channel monitoring, for one or more cells, during a discontinuous reception (DRX) on duration of a DRX cycle (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI, it is interpreted that taking an SCell out of dormant BWP would be the same as waking up the SCell); and 
a dormancy indication indicating a switching to a dormant bandwidth part of a cell, of the one or more cells, to stop downlink control channel monitoring (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); and 
based on the dormancy indication and the wake-up indication (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI, putting the SCell into dormancy is considered a dormancy indication, whereas putting the SCell out of dormancy is considered a wake-up indication):
stopping monitoring a downlink control channel on the cell, while maintaining the cell activated (“R1-1909287”, page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state); and 
transmitting a channel state information report for the dormant bandwidth part (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, albeit at a much sparser periodicity).
“R1-1909287” does not explicitly teach the below limitation:
(based on the dormancy indication and the wake-up indication), during the DRX on duration;
However “R1-1901298” teaches the below limitation:
 (based on the dormancy indication and the wake-up indication), during the DRX on duration (“R1-1901298”, proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” by adding performing dormancy actions during the DRX on duration as taught by “R1-1901298”.    Because “R1-1909287” and “R1-1901298” teach DRX, and specifically “R1-1901298” teaches performing dormancy actions during the DRX on duration for the benefit of the analogous art of power consumption evaluation (“R1-1901298”, page 1, Introduction).

Regarding Claim 2, “R1-1909287” and “R1-1901298” further teach wherein the cell maintained in an active state in response to the switching from an active bandwidth part of the cell to the dormant bandwidth part of the cell (“R1-1909287”, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state).

Regarding Claim 3, “R1-1909287” and “R1-1901298” further teach wherein the indications are received in at least one DCI during a DRX off duration, and wherein the DRX off duration is out of the DRX on duration (“R1-1901298”, Proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration).

Regarding Claim 4, “R1-1909287” and “R1-1901298” further teach wherein the stopping monitoring the downlink control channel is on the dormant bandwidth part of the cell (“R1-1909287”, Page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell).

Regarding Claim 6, “R1-1909287” and “R1-1901298” further teach further comprising: 
receiving a medium access control element indicating an activation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE); and 
activating the cell, in response to receiving the medium access control element, wherein the activating comprises (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE): 
activating a first bandwidth part of the cell as an active bandwidth part, wherein the first bandwidth part is different from the dormant bandwidth part (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, after transitioning to activated state by MAC-CE, there is a dormant BWP and an Active BWP, hence the active BWP is activated once in the activated state); and 
monitoring downlink control channels on the first bandwidth part of the cell (“R1-1909287”, Page 4 Fig 3, per Fig 3 Active BWP with PDCCH/PDSCH).

Regarding Claim 7, “R1-1909287” and “R1-1901298” further teach further comprising receiving, from a base station, one or more radio resource control (RRC) messages comprising configuration parameters of the cell, the configuration parameters indicating the dormant bandwidth part of a plurality of bandwidth parts of the cell (“R1-1909287”, Page 3, section 2.2.1, first bullet, one particular BWP without PDCCH/PDSCH configuration is configured in RRC, i.e. dormant BWP).

Regarding Claim 9, “R1-1909287” and “R1-1901298” further teach further comprising: 
receiving a medium access control element indicating a deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE); and 
deactivating the cell in response to the receiving the medium access control element indicating the deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE).

Regarding Claim 10, “R1-1909287” and “R1-1901298” further teach further comprising, in response to deactivating the cell, stopping transmitting the channel state information report for the dormant bandwidth part of the cell (“R1-1909287”, page 2, section 2.2, dormant state allows periodic CSI of the SCell to be measured and reported, but otherwise is similar to legacy deactivated state, hence CSI reporting would not be performed on deactivated state).

Regarding Claim 11, “R1-1909287” teaches a wireless device comprising (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting): 
one or more processors (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, inherently the UE would have a processor executing instructions stored in memory); and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, inherently the UE would have a processor executing instructions stored in memory): 
receive one or more indications comprising (R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI): 
a wake-up indication indicating downlink control channel monitoring, for one or more cells, during a discontinuous reception (DRX) on duration of a DRX cycle (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI, it is interpreted that taking an SCell out of dormant BWP would be the same as waking up the SCell); and 
a dormancy indication indicating a switching to a dormant bandwidth part of a cell, of the one or more cells, to stop downlink control channel monitoring (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); and 
based on the dormancy indication and the wake-up indication (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI, putting the SCell into dormancy is considered a dormancy indication, whereas putting the SCell out of dormancy is considered a wake-up indication):
stop monitoring a downlink control channel on the cell, while maintaining the cell activated (“R1-1909287”, page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state); and 
transmit a channel state information report for the dormant bandwidth part (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, albeit at a much sparser periodicity).
“R1-1909287” does not explicitly teach the below limitations:
(based on the dormancy indication and the wake-up indication), during the DRX on duration;
However “R1-1901298” teaches the below limitation:
(based on the dormancy indication and the wake-up indication), during the DRX on duration (“R1-1901298”, proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” by adding performing dormancy actions during the DRX on duration as taught by “R1-1901298”.    Because “R1-1909287” and “R1-1901298” teach DRX, and specifically “R1-1901298” teaches performing dormancy actions during the DRX on duration for the benefit of the analogous art of power consumption evaluation (“R1-1901298”, page 1, Introduction).

Regarding Claim 12, “R1-1909287” and “R1-1901298” further teach wherein the cell maintained an active state in response to the switching from an active bandwidth part of the cell to the dormant bandwidth part of the cell (“R1-1909287”, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state).

Regarding Claim 13, “R1-1909287” and “R1-1901298” further teach wherein the indications are received in at least one DCI during a DRX off duration, and wherein the DRX off duration is out of the DRX on duration (“R1-1901298”, Proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration).

Regarding Claim 14, “R1-1909287” and “R1-1901298” further teach wherein the stopping the monitoring is on the downlink control channel on the dormant bandwidth part of the cell (“R1-1909287”, Page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell).

Regarding Claim 16, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to: 
receive a medium access control element indicating an activation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE); and 
activate the cell, in response to receiving the medium access control element, wherein the activation comprises (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE): 
activating a first bandwidth part of the cell as an active bandwidth part, wherein the first bandwidth part is different from the dormant bandwidth part (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, after transitioning to activated state by MAC-CE, there is a dormant BWP and an Active BWP, hence the active BWP is activated once in the activated state); and 
monitoring downlink control channels on the first bandwidth part of the cell (“R1-1909287”, Page 4 Fig 3, per Fig 3 Active BWP with PDCCH/PDSCH).

Regarding Claim 17, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to receive, from a base station, one or more radio resource control (RRC) messages comprising configuration parameters of the cell, the configuration parameters indicating the dormant bandwidth part of a plurality of bandwidth parts of the cell (“R1-1909287”, Page 3, section 2.2.1, first bullet, one particular BWP without PDCCH/PDSCH configuration is configured in RRC, i.e. dormant BWP).

Regarding Claim 19, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to: 
receive a medium access control element indicating a deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE); 
deactivate the cell in response to the receiving the medium access control element indicating the deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE); and 
in response to deactivating the cell, stop transmitting the channel state information report for the dormant bandwidth part of the cell (“R1-1909287”, page 2, section 2.2, dormant state allows periodic CSI of the SCell to be measured and reported, but otherwise is similar to legacy deactivated state, hence CSI reporting would not be performed on deactivated state).

Claims 5, 15, and 20 are rejected under 35 U.S.C 103 as being unpatentable over “R1-1909287, 3GPP TSG-RAN WG1 #98, Prague, Czech Republic, 30 August 2019, Qualcomm, Fast SCG and SCell Activation” (hereinafter as “R1-1909287”)  in view of “R1-1901298, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, Taiwan, 25 January 2019, MediaTek Inc, Adaptation Designs for NR UE Power Saving” (hereinafter as “R1-1901298”) and Lee (US 2021/0314866).

Regarding Claim 5, “R1-1909287” and “R1-1901298” further teaches further comprising receiving one or more downlink control information, comprising the indications (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI);
However “R1-1909287” and “R1-1901298” do not explicitly teach the below limitation:
(further comprising receiving one or more downlink control information, comprising the indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier.
However Lee teaches the below limitation:
(further comprising receiving one or more downlink control information, comprising the indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier (Lee, paragraph 221 and 260, CRC of the DCI may be scrambled with power saving RNTI (PS-RNTI)):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding cyclic redundancy check bits of DCI being scrambled by power saving RNTI as taught by Lee.    Because “R1-1909287”, “R1-1901298”, and Lee teach DRX, and specifically Lee teaches cyclic redundancy check bits of DCI being scrambled by power saving RNTI for the benefit of the analogous art of power saving signals in wireless communication (Lee, abstract).

Regarding Claim 15, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to receive one or more downlink control information, comprising the indications (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI).
“R1-1909287” and “R1-1901298” do not explicitly teach the below limitation:
(wherein the instructions further cause the wireless device to receive one or more downlink control information, comprising the indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier;
However Lee teaches the below limitation:
(wherein the instructions further cause the wireless device to receive one or more downlink control information, comprising the indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier (Lee, paragraph 221 and 260, CRC of the DCI may be scrambled with power saving RNTI (PS-RNTI)):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding cyclic redundancy check bits of DCI being scrambled by power saving RNTI as taught by Lee.    Because “R1-1909287”, “R1-1901298”, and Lee teach DRX, and specifically Lee teaches cyclic redundancy check bits of DCI being scrambled by power saving RNTI for the benefit of the analogous art of power saving signals in wireless communication (Lee, abstract).

Regarding Claim 20, “R1-1909287” teaches a system comprising: 
a base station comprising: one or more first processors and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to (“R1-1909287”, Fig 4, eNB and gNB, inherently a base station would have a processor to execute instructions stored in memory):
transmit one or more downlink control information (DCI) comprising (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI): 
a wake-up indication indicating downlink control channel monitoring, for one or more cells, during a discontinuous reception (DRX) on duration of a DRX cycle (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI, it is interpreted that taking an SCell out of dormant BWP would be the same as waking up the SCell); and 
a cell dormancy indication indicating a transition of a cell, of the one or more cells, to a dormancy to stop downlink control channel monitoring (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); and 
a wireless device comprising: one or more second processors and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, inherently the UE would have a processor executing instructions stored in memory): 
receive the one or more downlink control information (DCI) (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); 
transition, based on the cell dormancy indication, the cell to the dormancy, wherein the transitioning comprises switching to a dormant bandwidth part (BWP) of the cell (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); and 
based on transitioning the cell to the dormancy and the wake-up indication (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI, putting the SCell into dormancy is considered a dormancy indication, whereas putting the SCell out of dormancy is considered a wake-up indication):
stop monitoring downlink control channel on the cell, while maintaining the cell activated (“R1-1909287”, page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state); and 
transmit channel state information report for the dormant BWP the cell (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, albeit at a much sparser periodicity).
“R1-1909287” does not explicitly teach the below limitations:
(transmit), based on a power saving radio network temporary identifier, (one or more downlink control information (DCI) comprising):
(based on transitioning the cell to the dormancy and the wake-up indication), during the DRX on duration:
However “R1-1901298” teaches the below limitation: 
(based on transitioning the cell to the dormancy and the wake-up indication), during the DRX on duration (“R1-1901298”, proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” by adding performing dormancy actions during the DRX on duration as taught by “R1-1901298”.    Because “R1-1909287” and “R1-1901298” teach DRX, and specifically “R1-1901298” teaches performing dormancy actions during the DRX on duration for the benefit of the analogous art of power consumption evaluation (“R1-1901298”, page 1, Introduction).
“R1-1909287” and “R1-1901298” do not explicitly teach the below limitation:
(transmit), based on a power saving radio network temporary identifier, (one or more downlink control information (DCI) comprising):
However Lee teaches the below limitation:
(transmit), based on a power saving radio network temporary identifier, (one or more downlink control information (DCI) comprising (Lee, paragraph 221 and 260, CRC of the DCI may be scrambled with power saving RNTI (PS-RNTI)):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding DCI transmitted based on a power saving RNTI as taught by Lee.    Because “R1-1909287”, “R1-1901298”, and Lee teach DRX, and specifically Lee teaches DCI transmitted based on a power saving RNTI for the benefit of the analogous art of power saving signals in wireless communication (Lee, abstract).

Claims 8 and 18 are rejected under 35 U.S.C 103 as being unpatentable over “R1-1909287, 3GPP TSG-RAN WG1 #98, Prague, Czech Republic, 30 August 2019, Qualcomm, Fast SCG and SCell Activation” (hereinafter as “R1-1909287”)  and “R1-1901298, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, Taiwan, 25 January 2019, MediaTek Inc, Adaptation Designs for NR UE Power Saving” (hereinafter as “R1-1901298”), and further in view of Islam (US 2021/0259044).

Regarding Claim 8, “R1-1909287” and “R1-1901298” teach all the limitations of parent claim 7, but do not explicitly teach wherein the one or more RRC messages comprise a time offset indicating a starting symbol, for monitoring downlink control channels for receiving one or more downlink control information comprising the indications, relative to a start of the DRX on duration of the DRX cycle.
However Islam teaches wherein the one or more RRC messages comprise a time offset indicating a starting symbol, for monitoring downlink control channels for receiving one or more downlink control information comprising the indications, relative to a start of the DRX on duration of the DRX cycle (Islam, paragraph 332, second signaling is received in a time-frequency resource of a common search space during an OFF/non-active state of the DRX mode, the time resource would correspond to a symbol that occupies that time, the wake-up indication indicates for the UE to wake-up to receive a message during an ON/active state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding on offset relative to DRX on cycle for DCI indications as taught by Islam.    Because “R1-1909287”, “R1-1901298”, and Islam teach DRX, and specifically Islam teaches on offset relative to DRX on cycle for DCI indications for the benefit of the analogous art of power saving methods (Islam, abstract)..

Regarding Claim 18, “R1-1909287” and “R1-1901298” teach all the limitations of parent claim 17, but do not explicitly teach wherein the one or more RRC messages comprise a time offset indicating a starting symbol, for monitoring downlink control channels for receiving one or more downlink control information comprising the indications, relative to a start of the DRX on duration of the DRX cycle.
However Islam teaches wherein the one or more RRC messages comprise a time offset indicating a starting symbol, for monitoring downlink control channels for receiving one or more downlink control information comprising the indications, relative to a start of the DRX on duration of the DRX cycle (Islam, paragraph 332, second signaling is received in a time-frequency resource of a common search space during an OFF/non-active state of the DRX mode, the time resource would correspond to a symbol that occupies that time, the wake-up indication indicates for the UE to wake-up to receive a message during an ON/active state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding on offset relative to DRX on cycle for DCI indications as taught by Islam.    Because “R1-1909287”, “R1-1901298”, and Islam teach DRX, and specifically Islam teaches on offset relative to DRX on cycle for DCI indications for the benefit of the analogous art of power saving methods (Islam, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
For independent claim 1, and similarly for independent claims 11 and 20, Applicant argues that “R1-1909287” and “R1-1901298” do not teach the limitation: “based on the dormancy indication and the wake-up indication, during the DRX on duration: stopping monitoring a downlink control channel on the cell, while maintaining the cell activated” (Remarks, page 7 paragraph 1).  However “R1-1909287” teaches in Section 2.2.1, page 4 paragraph 1, that signaling via DCI may be used to put the SCell in and out of dormant BWP.  Furthermore in page 5 proposal 4, and page 3 section 2.2.1, “R1-1909287” teaches that dormancy is a new state with no PDCCH/PDSCH monitoring but as per Fig 3 dormant BWP is still part of the activated state.   Regarding the claim language that the UE receives indications comprising a wake-up indication and a dormancy indication, the signaling of “R1-1909287” to put the SCell in and out of dormant BWP is interpreted as both a wake-up indication when taking the SCell out of dormant BWP, and also as a dormancy indication when taking the SCell into dormant BWP.  The claim language does not require that the wake-up and dormancy indications be separate indications, hence it is interpreted that one indication can be used for both wake-up and dormancy as per “R1-1909287”.    Furthermore the wake-up indication of the claim just requires that one or more cells are told to wake up, hence this is interpreted as being for one cell, and for being the converse of the dormancy indication where a dormant bandwidth part would be woken up (taken out of dormancy) instead of being put into dormancy.    As far as requiring the indication to be received before the “on” duration of the DRX cycle, and then perform the wake-up or dormancy actions during the DRX “on” cycle, “R11901298” proposal 6 teaches that the power saving signal is utilized to trigger BWP switching for next DRX on duration, this signal to trigger BWP switching corresponds to the signaling to put the SCell in and out of dormancy state of “R1-1909287”.   Furthermore, Lee (US 2021/0314866) similarly teaches in Fig 3 paragraph 92, where FIG. 3 illustrates an example of a DRX operation with a wake-up signal (WUS), a WUS may be transmitted and/or received prior to an associated time or part of a (e.g., an associated) DRX cycle.  Therefore Applicant’s arguments are respectfully not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412